Citation Nr: 1724455	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  16-35 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a sinus condition (claimed as chronic sinusitis).

2.  Entitlement to service connection for a sinus condition (claimed as chronic sinusitis).

(The issue of entitlement to service connection for left knee disability will be addressed in a separate decision of the Board.)


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970 and from May 1970 to May 1974.

The matter came before the Board of Veterans' Appeals (Board) on appeal of an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This case is now under the jurisdiction of the St. Petersburg, Florida VA RO.

In July 2016, the Veteran submitted a completed VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, naming The American Legion as his representative.  The Board accepts the appointment of this representative.  The Veteran has different representation for the issue of entitlement to service connection for a left knee disability, which will be addressed in a separate decision.

The issue of entitlement to service connection for a sinus condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A June 2008 rating decision denied entitlement to service connection for a sinus condition on the basis that the service treatment records were silent for treatment or diagnosis of sinus condition.  The Veteran did not appeal that decision.

2. Evidence received since the final June 2008 rating decision is new, not cumulative, and relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a sinus condition.


CONCLUSIONS OF LAW

1. The June 2008 rating decision that denied entitlement to service connection for a sinus condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 U.S.C.A. §§ 3.104, 20.302, 20.1103 (2016).

2. New and material evidence having been received, the claim of entitlement to service connection for a sinus condition is reopened.  38 U.S.C.A. §§ 1110, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Because the Board is granting the petition to reopen the claim for entitlement to service connection for a sinus condition herein, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Legal Criteria for Reopening Claims

In general, rating decisions that are not timely appealed are final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) also held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Id. at 118.  Thus, evidence is new and material if, when considered with the evidence previously of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.


Analysis

Historically, concerning the sinus condition, a June 2008 rating decision denied a claim for service connection for a sinus condition.  A June 2008 notification letter advised the Veteran of the decision and his appellate rights.  The Veteran did not appeal the decision, nor was new and material evidence received prior to expiration of the one-year period to appeal the decision.  The June 2008 rating decision, with respect to the denial of entitlement to service connection for sinus condition, is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

At the time of the June 2008 rating decision, the evidence included the Veteran's service treatment records, treatment reports from L. Ling, M.D., from December 2006 through May 2007, treatment reports from W. Willis, M.D., dated in August 2007, and VA examination reports from May 2008.  The rating decision denied the claim of entitlement to service connection for a sinus condition because the service treatment records are silent for treatment or diagnosis of a sinus condition, and treatment for a sinus condition was first mentioned in February 2007 records from Dr. Ling.

Evidence associated with the record since the June 2008 rating decision includes the Veteran's statements, updated VA treatment records, a memorandum of unavailability of the Veteran's service treatment records dated in May 2008, and treatment records from R. Samson, M.D.

In a February 2015 statement, the Veteran contended that he suffered from chronic sinusitis in the service and has continued to suffer from sinus problems since then.  See VA Form 21-4138, Statement in Support of Claim, received in February 2015. 

Likewise, in a May 2015 Notice of Disagreement, the Veteran contended the report from his primary physician should have been considered because it shows he has a current diagnosis of sinus condition.  He further contended he was diagnosed with sinusitis in service, therefore, service connection should have been granted.
Specifically, the Veteran submitted an original claim for entitlement to service connection for a sinus condition in October 2015.  See VA Form 21-4138, "Statement in Support of Claim, received in October 2015.

Evidence associated with the record since the June 2008 rating decision relevant to the Veteran's sinus claim includes the Veteran's statement in the VA Form 9, wherein the Veteran contends he was treated for head colds in service. In addition, the Veteran has put forth a new theory of entitlement to service connection for the disability.  Specifically, the Veteran contends that the sinus was caused by allergies "getting out of control."  This evidence is new because it was not previously considered by the VA.  It is material in that it provides competent medical evidence that the Veteran has been treated for sinus condition in-service and that the condition may be related to an in-service incident or event.  Thus, it relates to an unestablished fact and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a sinus condition.  Furthermore, as discussed in the Remand section below, the additional evidence triggers VA's duty to assist the Veteran and requires VA to consider a new theory of entitlement.  See Shade, 24 Vet. App. at 118.  Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for a sinus condition, and the claim is therefore reopened.  38 C.F.R. § 3.156(a).


ORDER
                                                                 
New and material evidence having been received, the claim for entitlement to service connection for a sinus condition is reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran asserts he is entitled to service connection for a sinus condition.  The Board finds a remand is necessary to allow for further evidentiary development before a decision may be made on the merits of the claim.

In addition, the Veteran asserts that he currently suffers from a sinus condition, and that the sinus began during his service following the allergies "getting out of control."  See, e.g., VA Form 9 Appeal to the Board of Veterans' Appeals, received in July 2016.  Additionally, medical evidence from L. Ling, M.D. and W. Willis, M.D., show that the Veteran had been diagnosed and treated for a sinus condition and prescribed medications for his condition.  Furthermore, the service treatment records dated in January 1973 indicates that the Veteran was treated for cough, nasal congestion and a post nasal drip during active service.  The Veteran is competent to report symptoms of a sinus condition following the in-service treatment for head cold, but is not competent to provide a medical link between the current sinus condition and the in-service treatment for head cold.  See Layno v. Brown, 6 Vet. App. 465 (1994); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran has not yet been provided a VA examination as to the reported sinus, and there is no competent evidence of record discussing the possible medical link between the current sinus condition and the in-service treatment for head cold.  Thus, there is competent evidence of a current disability, evidence establishing that an in-service event or injury occurred, and an indication that the current disability may be associated with the in-service event or injury; but insufficient competent medical evidence of record to make a decision on the claim.  Accordingly, the Board finds that on remand the Veteran must be provided a VA examination as to the claim for entitlement to service connection for a sinus condition.  See 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his sinus condition.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Thereafter, the examiner is requested to provide the following opinion:

Whether it is at least as likely as not (50 percent or better probability) that any current sinus condition began in or is etiologically related to either period of the Veteran's active duty service.

In rendering the requested opinion, the examiner is informed that he or she may not rely solely on the absence medical evidence of sinus condition during active service or upon separation from active service as the basis for a negative opinion.

A complete rationale must be provided for any opinion or conclusion expressed.  Any opinion provided must reflect consideration of the Veteran's contention that the head colds he experienced during service were caused by his allergies "getting out of control".  See, e.g., VA Form 9, received in July 2016.  If the examiner is unable to provide any requested opinion, he or she must thoroughly explain why this is so.

2. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

3. Following completion of the above, readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


